Case 4:18-cv-00068-AWA-DEM Document 23 Filed 02/06/19 Page 1 of 2 PageID# 130



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               NEWPORT NEWS DIVISION

 BILLY MITCHELL,               )
 Individually and on behalf    )
 of all others similarly situated,
                               )
                               )
         Plaintiffs,           )                      Civil No. 4:18CV68
 v.                            )
                               )
 NATIONS RECOVERY CENTER, INC, )
 Et al.,                       )
         Defendants.           )




                                     NOTICE OF SETTLEMENT


        Please take notice that the Plaintiff, Billy Mitchell, individually, and Defendants, Nations

 Recovery Center, Inc. and Resurgent Capital Services, LP, have settled the above-captioned

 matter by compromise. The parties shall memorialize their agreement in writing and file a

 stipulation of dismissal in due course.


                                                      Respectfully,



                                                             /s/
                                                      Susan M. Rotkis, VSB 40693
                                                      Consumer Litigation Associates West,
                                                      PLLC
                                                      382 S. Convent Ave.
                                                      Tucson, AZ 85701
                                                      Phone 520-622-2481
                                                      srotkis@clalegal.com
Case 4:18-cv-00068-AWA-DEM Document 23 Filed 02/06/19 Page 2 of 2 PageID# 131



                                  CERTIFICATE OF SERVICE

        This 6th day of February, 2019, I certify that I filed the foregoing Notice by CM/ECF,

 which will serve a notice of electronic filing upon following counsel of record:

 Jonathan P. Floyd
 Counsel for Resurgent Capital Services, L.P. & Nations Recovery Center
 TROUTMAN SANDERS LLP
 1001 Haxall Point
 Richmond, VA 23219
 Telephone: (804) 697-1200
 Facsimile: (804) 697-1339
 Email: jonathan.floyd@troutman.com

                                                             /s/
                                                      Susan M. Rotkis, VSB 40693
                                                      Consumer Litigation Associates West,
                                                      PLLC
                                                      382 S. Convent Ave.
                                                      Tucson, AZ 85701
                                                      Phone 520-622-2481
                                                      srotkis@clalegal.com




                                                -2-
